Title: From Thomas Jefferson to John Trumbull, 12 January 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Jan. 12. 1789.

My letters to you must always be letters of thanks. I am to thank you first for the harness which is arrived safe and good. I am to thank you a thousand times for the portrait of Mr. Paine, which is a perfect likeness, and to deliver you, for the other, on the part of my daughter, as many more as the sensations of the young are more lively than of the old. You say it is all you can do till you see me. Are we to have the pleasure of seeing you here before our departure? This would be a pleasure indeed, and a still greater could we take the leap over the Atlantic together. I will be as accomodating as possible to effect that. I am tied to embark at Havre if there can be a vessel got there. But perhaps I have run away with the idea of your going with us too hastily, and on too slight a suggestion. Tant pis pour moi.I was much gratified to receive yesterday from Italy the portraits of Columbus, Americus Vespuciu[s], Cortez, and Magellan. Observing by the list of the pictures in the gallery of the Grand duke at Florence that these were there, I sent to have them copied. They appear to be well done. Since the putting down the French packet boats I am puzzled to find opportunities of sending my letters to America, and obliged to avail myself of private hands going to London from whence I know there are always vessels passing to every part of America. The present packet going by an Englishman, I am obliged to trouble you with them and to ask the favor of you to be our Chargé des affaires quoad hoc, that is to say to seek a safe and speedy conveiance for the packet to Mr. Jay, so that it may not pass through the English post office nor packet boat. I trouble you also with letters to Dr. Price, Mr. Payne, and Mr. Shippen, the latter of whom will pay you 5. Louis for me. The letter for Ld. Beauchamp is from the reigning duke of Wirtemberg. His minister here desired me to procure it a safe delivery.  If you could pay so much attention to it as to enable me to assure the minister from you that he has received it, it would oblige me. Give my love to Mrs. Cosway and Mrs. Church. I mean to write to the former if I can find a moment before the gentleman calls for my letters. My daughters have been sick two months, and still continue sick; the younger very seriously so. If I do not write, give them both my blessing and tell them it is labour and tribulation which prevent. The moments of my happiness are those in which I think of them. Adieu my dear Sir Your affectionate friend & servt,

Th: Jefferson

